Name: 89/115/EEC: Commission Decision of 19 December 1988 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe
 Date Published: 1989-02-15

 Avis juridique important|31989D011589/115/EEC: Commission Decision of 19 December 1988 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (only the Spanish text is authentic) Official Journal L 043 , 15/02/1989 P. 0052 - 0053*****COMMISSION DECISION of 19 December 1988 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (89/115/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 thereof, Whereas the Spanish Government has forwarded the provisions listed in the Annex hereto pursuant to Article 24 (4) of Regulation (EEC) No 797/85; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether bearing in mind the abovementioned provisions forwarded, the provisions relating to the implementation of Title III of Regulation (EEC) No 797/85 in Spain continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85; Whereas an assessment of the additional compensatory allowance varying for each region depending on the regional budget funds available is in line with the objective of Article 13 of Regulation (EEC) No 797/85 only if some continuity and uniformity is ensured when assessing the natural handicaps and when fixing the amounts of the allowance for the regions as a whole; Whereas this Decision relates only to aid granted in areas on the Community list of less-favoured agricultural areas in the Annex to Council Directive 86/466/EEC (3); Whereas, subject to the above remarks, the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Taking into account the provisions forwarded, the provisions adopted for the implementation of Title III of Regulation (EEC) No 797/85 in Spain continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of that Regulation in the areas on the Community list of less-favoured agricultural areas in the Annex to Directive 86/466/EEC. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 19 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 273, 24. 9. 1986, p. 104. ANNEX List of laws, regulations and administrative provisions covered by this Decision - Real Decreto 462/1988, de 13 de mayo, por el que se regula la indemnizaciÃ ³n compensatoria en zonas de agricultura de montaÃ ±a, para el aÃ ±o 1988. - Orden de 19 de mayo de 1988, por la que se establecen normas de procedimiento para la coordinaciÃ ³n de la concesiÃ ³n de las indemnizaciones compensatorias a las explotaciones agrarias en zonas de agricultura de montaÃ ±a. - Orden de 27 de julio de 1987, de la ConsejerÃ ­a de Agricultura, Pesca y AlimentaciÃ ³n, por la que se establece la indemnizaciÃ ³n compensatoria complementaria en zonas de agricultura de montaÃ ±a (Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia). - Orden de 3 de junio de 1988, por la que se regula la indemnizaciÃ ³n compensatoria de montaÃ ±a complementaria de la ConsejerÃ ­a de Agricultura, GanaderÃ ­a y Pesca de la RegiÃ ³n de Murcia. - Orden de 20 de agosto de 1987, de la ConsejerÃ ­a de GanaderÃ ­a, Agricultura y Pesca, por la que se establecen las normas para la concesiÃ ³n de indemnizaciones compensatorias complementarias correspondientes a 1987 a los titulares de explotaciones en las zonas de agricultura de montaÃ ±a en Cantabria. - Decreto 27/88, de 11 de mayo, por el que se regula la indemnizaciÃ ³n compensatoria de montaÃ ±a complementaria para el aÃ ±o 1988 de la DiputaciÃ ³n Regional de Cantabria. - Orden de 20 de mayo de 1988, de la ConsejerÃ ­a de Agricultura, GanaderÃ ­a y Montes de la Junta de Castilla y LeÃ ³n, por la que se establecen las indemnizaciones compensatorias complementarias a las explotaciones agrarias en zonas de agricultura de montaÃ ±a. - Orden de 23 de mayo de 1988, para la concesiÃ ³n de indemnizaciones compensatorias complementarias en zonas de agricultura de montaÃ ±a de la ConsejerÃ ­a de Agricultura de Castilla-La Mancha. - Orden de 30 de mayo de 1988, por la que se establecen las indemnizaciones compensatorias complementarias de explotaciones agrarias en zonas de agricultura de montaÃ ±a de la Xunta de Galicia. - Decreto 78/88, de 23 de junio, por el que se regula la concesiÃ ³n de indemnizaciones compensatorias complementarias en zonas de agricultura de montaÃ ±a en el Principado de Asturias para el aÃ ±o 1988. - Orden de 28 de junio de 1988, por la que se establece la concesiÃ ³n de indemnizaciÃ ³n complementaria a la indemnizaciÃ ³n compensatoria bÃ ¡sica de montaÃ ±a para el aÃ ±o 1988 de la Comunidad AutÃ ³noma de Canarias. - Decreto 87/1988, de 24 de mayo, de la DiputaciÃ ³n General de AragÃ ³n, por el que se establece una indemnizaciÃ ³n compensatoria complementaria a determinadas explotaciones agrÃ ­colas.